HOUSTON, Justice.
Conseco Finance Corporation appeals from, and Conseco Finance Corporation-Alabama purports to appeal from, the trial court’s denial of Conseco Finance Corporation’s motion to “Alter, Amend, Vacate and Otherwise Set Aside” a default judgment entered against an entity described as “Conseco Finance Corp., f/k/a Green Tree Finance Corp.-Alabama.”
The trial court specifically found that Conseco Finance Corporation was not the defendant named in the complaint; therefore, it was not a party to the action and no judgment had been rendered against it. Accordingly, Conseco Finance Corporation lacks standing to appeal the trial court’s denial of its motion to vacate the default judgment. See Triple J Cattle, Inc. v. Chambers, 621 So.2d 1221, 1223 (Ala.1993)(“To have standing to appeal a judgment, one must have been a party to the judgment below.”); Cupp v. Phelps, 543 So.2d 692 (Ala.1989) (holding that an individual who was not a party to an action to set aside a deed could not appeal from an order of the trial court denying the individual’s motion to void the judgment and to reopen the action to set aside the deed).
Conseco Finance Corporation-Alabama was not a party to Conseco Finance Corporation’s motion to “Alter, Amend, Vacate and Otherwise Set Aside” the default judgment. Therefore, the trial court’s denial of that motion was not adverse to it. Accordingly, Conseco Finance Corporation-Alabama has no standing to assert error in the denial of that motion. See S.W.M. v. D.W.M., 723 So.2d 1271, 1272 (Ala.Civ.App.1998) (“ ‘A party cannot claim error where no adverse ruling is made against him.’”) (quoting Holloway v. Robertson, 500 So.2d 1056, 1059 (Ala.1986)).
Accordingly, this appeal is dismissed.
APPEAL DISMISSED.
MOORE, C.J., and LYONS, JOHNSTONE, and WOODALL, JJ„ concur.